Citation Nr: 0945095	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable disability rating for aortic 
insufficiency with mitral regurgitation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  Jurisdiction is currently with the RO in 
Honolulu, Hawaii.

A video conference hearing was held before the undersigned 
Veterans Law Judge in October 2009, and a transcript of that 
hearing is of record.  


FINDING OF FACT

The Veteran's aortic insufficiency with mitral regurgitation 
does not result in a workload greater than 7 METs but not 
greater than 10 METs or require continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 0 
percent disabling for aortic insufficiency with mitral 
regurgitation have not been met.  38 U.S.C.A.  §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 700 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was granted service connection for aortic 
insufficiency with mitral regurgitation in a July 2005 rating 
decision and assigned a non-compensable (0 percent) rating.  
The Veteran appealed.  

The Veteran's heart disability is currently rated under 
Diagnostic Code 7000, which rates valvular heart disease 
(including rheumatic heart disease).  Under Diagnostic Code 
7000, a 10 percent disability rating is warranted if a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required.  38 C.F.R. § 4.104, 
Diagnostic Code 7000.  

A 30 percent disability rating is warranted if a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.  Id.

A 60 percent disability rating is warranted if there is more 
than one episode of acute congestive heart failure in the 
past year; a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.

A 100 percent disability rating is warranted during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; 
thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in: chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

The Veteran was afforded examinations in April 2005 and 
December 2006.  He was diagnosed with valvular heart disease 
with aortic insufficiency and mitral regurgitation.  At the 
April 2005 examination, the Veteran's workload was estimated 
to be greater than 10 METs.  At the December 2006 VA 
examination, diagnostic testing showed that the Veteran's 
workload was 12.8 METs.  

There is no evidence that the Veteran requires continues 
medication to treat his heart disability.  

At his October 2009 hearing, the Veteran reported that he did 
not suffer physically in his daily life as a result of his 
heart disability.  

As discussed above, to be afforded a 10 percent rating under 
Diagnostic Code 7000, the Veteran must show a workload of 
greater than 7 METs but not greater than 10 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope; or that 
continuous medication is required to treat his disability.  
As the Veteran does not meet this criteria, a compensable 
evaluation is not warranted under Diagnostic Code 7000.

The Board has considered whether the Veteran could be 
assigned a compensable rating under another diagnostic code; 
however, there is no evidence that the Veteran has been 
diagnosed with any of the heart diseases listed under 
38 C.F.R. § 4.104.  Furthermore, since a 10 percent rating 
under most of these diagnostic codes requires evidence of a 
workload of greater than 7 METs but not greater than 10 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or that continuous medication is required, the 
Veteran cannot meet the criteria for a compensable evaluation 
under an alternate diagnostic code.  

Additionally, the Board has considered whether the Veteran's 
aortic insufficiency with mitral regurgitation warrants 
referral for extraschedular consideration.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that there is some evidence that the 
schedular rating criteria do not reasonably reflect the 
Veteran's disability level and symptomatology, specifically, 
the Veteran's testimony that his service connected heart 
disability prevents from obtaining health insurance or from 
obtaining health insurance at a reasonable price.  However, 
the Veteran has not asserted, and there is no evidence of 
record, that the Veteran's aortic insufficiency and mitral 
regurgitation cause marked interference with employment or 
frequent periods of hospitalization.  

Based on the Veteran's hearing testimony, it appears that the 
Veteran has no problem maintaining gainful employment or 
performing activities of daily living.  Therefore, no 
referral for extraschedular consideration is required and no 
further analysis is in order.

The Board is highly sympathetic to the Veteran's arguments 
that he should be entitled to a compensable disability rating 
because his aortic insufficiency with mitral regurgitation is 
a severe enough disability to either prevent him from 
obtaining health insurance or prevent him from obtaining 
health insurance at a reasonable price.  However, 
unfortunately, this is not a factor the Board can consider 
when assigning a disability rating under current law, which 
is based on the ability to work and the ability to maintain 
work.

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
This case has been properly decided based on application of 
the law to the pertinent facts.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in December 2005 and March 2006.  The Veteran was 
informed of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

However, these notice letters were not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in March 
2007 and supplemental statements of the case issued in 
September 2007 and December 2008.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), overruled in 
part by Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir. 
2009).  However, although the issue before the Board is 
whether the Veteran's heart disability is properly rated, the 
appeal arises from a grant of entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Veteran was also 
afforded two examinations.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


